DETAILED ACTION

Claims 1-8 are examined and pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arora et al. (U.S. 2015/0043382 A1, hereinafter “Arora”).
 
 	As to claims 1, 6, 8, Arora discloses a service provision method, comprising: 
 	providing, by one or more computers, a catalog including:
 	 a first node type (mapping) for defining a node relating to a virtual network; a first relationship type for defining a relationship between nodes relating to the virtual network (para. [0017]; discloses mapping between the virtual/logical network  and the physical topology in the physical network in the hybrid network controller );
  	a second node type for defining a node relating to a legacy network; and a second relationship type for defining a relationship between nodes relating to the legacy network (para. [0017]; discloses setup of legacy components connecting to the hybrid network controller which includes legacy switch setup ); 
 	receiving, by one or more computers and from a user terminal, a service request generated in accordance with the catalog for requesting a service that uses a hybrid network including the virtual network and the legacy network (para. [0019]; discloses “the hybrid controller 102 takes input from a user, e.g., the network operator 108. This input represents some network management task. For example, the network operator 108 may request that the hybrid controller 102 add a virtual network. Block 222 then generates the shortest path between two communicating nodes on the virtual machine and determines which legacy switches need to be updated. The legacy switches act as virtual links and are updated by the hybrid controller 102. “); and 
 	controlling, by one or more computers, a virtual network operation support system that manages the virtual network and a legacy network operation support system that manages the legacy network in response to the received service request (para. [0019]; discloses hybrid controller is programmed to manage the SDN fabric that includes the virtual network and legacy network devices).  

	As to claim 5, Arora discloses the service provision method according to claim 1, wherein the hybrid network includes a plurality of legacy networks, and the second node type and the second relationship type are designed so as to be capable of being applied to the plurality of legacy networks (para. [0005]; discloses the hybrid network includes a plurality of legacy switches).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Arora in view of Xue (U.S. 2014/0269260 A1, hereinafter “Xue”).

 	As to claim 2,  Arora discloses the service provision method according to claim 1, however Arora does not disclose the method wherein the second node type includes a node type for defining a link or a device having a forwarding function relating to the legacy network and a node type for defining a termination point of a port or a link relating to the legacy network.  
 	In an analogous art, Xue discloses the method wherein the second node type includes a node type for defining a link or a device having a forwarding function relating to the legacy network and a node type for defining a termination point of a port or a link relating to the legacy network (para. [0100]; discloses the hybrid network that includes legacy networks detecting a link failure and triggers packets being dropped is no link is available. This citation shows a point that the link is terminated based on a certain condition being satisfied).
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arora by incorporating a point that the link is terminated based on a certain condition being satisfied as taught by Burkhardt in order to help detect link failures and network congestion.

 	As to claim 3, Arora discloses the service provision method according to claim 1, however Arora does not disclose the method wherein the second relationship type includes a relationship type for defining an intra-layer relationship between nodes relating to the legacy network and a relationship type for defining an inter-layer relationship between nodes relating to the legacy network.  
 	In an analogous art, Xue discloses the method wherein the second relationship type includes a relationship type for defining an intra-layer relationship between nodes relating to the legacy network and a relationship type for defining an inter-layer relationship between nodes relating to the legacy network (para. [0021]; discloses “a home networking environment), some path selection and path update processes have been handled at a lower layer--specifically the media access control (MAC) layer. A hybrid device may gather topology information via a variety of MAC layer processes. For example, topology information may be gathered using broadcast topology messages, topology query and response messages, and/or source address learning. A hybrid device may utilize the topology information or other information about the hybrid network to select a path for a stream of packets being originated or forwarded by the hybrid device.”).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arora by incorporating a hybrid device that includes legacy device information as taught by Burkhardt in order to help detect link failures and network congestion.

 	As to claim 7, Arora-Xue discloses the service provision device according to claim 6, wherein the second node type includes a node type for defining a link or a device having a forwarding function relating to the legacy network and a node type for defining a termination point of a port or a link relating to the legacy network (Xue, para. [0100]; discloses the hybrid network that includes legacy networks detecting a link failure and triggers packets being dropped is no link is available. This citation shows a point that the link is terminated based on a certain condition being satisfied), and the second relationship type includes a relationship type for defining an intra-layer relationship between nodes relating to the legacy network and a relationship type for defining an inter-layer relationship between nodes relating to the legacy network (Xue, para. [0021]; discloses “a home networking environment), some path selection and path update processes have been handled at a lower layer--specifically the media access control (MAC) layer. A hybrid device may gather topology information via a variety of MAC layer processes. For example, topology information may be gathered using broadcast topology messages, topology query and response messages, and/or source address learning. A hybrid device may utilize the topology information or other information about the hybrid network to select a path for a stream of packets being originated or forwarded by the hybrid device.”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Arora in view of Valisammagari et al. (U.S. 2019/0199597 A1, hereinafter “Valisammagari”).

 	As to claim 4, Arora discloses he service provision method according to claim 1, however Arora does not disclose the method wherein the first node type and the first relationship type are a node type and a relationship type which are defined in Topology and Orchestration Specification for Cloud Applications (TOSCA).  
 	In an analogous art, Valisammagari discloses the method wherein the first node type and the first relationship type are a node type and a relationship type which are defined in Topology and Orchestration Specification for Cloud Applications (TOSCA) (para. [0018]; discloses “The output of the graphical network design and configuration tool produces network service design templates (e.g., such as Topology and Orchestration Specification for Cloud Applications (TOSCA) templates, YANG templates, or other data modeling language templates), which can be consumed by the network function virtualization orchestrators (NFVOs) for automating the deployment of the service.”).  
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arora by incorporating a TOSCA template that is used for graphical network design as taught by Valisammagari in order to help automating the deployment of the service.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	Browne et al. (U.S. 2019/0097889 A1), discloses a computing apparatus, including: a hardware platform; and an interworking broker function (IBF) hosted on the hardware platform, the IBF including a translation driver (TD) associated with a legacy network appliance lacking native interoperability with an orchestrator, the IBF configured to: receive from the orchestrator a network function provisioning or configuration command for the legacy network appliance; operate the TD to translate the command to a format consumable by the legacy network appliance; and forward the command to the legacy network appliance.

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE CHACKO whose telephone number is (571)270-3318. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 5712723951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOE CHACKO/Primary Examiner, Art Unit 2457